Citation Nr: 0101151	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  00-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318(b) (West 1991 & Supp 2000).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who had active 
service from February 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to service connection for 
the cause of the veteran's death, and also denied entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318(b).  The issue 
of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318(b) will be held in abeyance pending remand development 
on the issue of entitlement to service connection for cause 
of death.  

REMAND

The veteran's death certificate shows that he died of end 
stage emphysema in November 1999, at the age of 74, at 
Palmetto Baptist Medical Center, Columbia, South Carolina.  
Another cause of death was noted to be congestive heart 
failure.  An autopsy was not performed.  At the time of death 
service connection was in effect for chronic obstructive 
pulmonary disease (COPD) due to tobacco use during service, 
rated 100 percent disabling since September 1993.  

The Board has determined that the provisions of 38 U.S.C.A. 
§ 1103(a) constitute an express statutory bar to the grant of 
service connection for cause of death, where the claim for 
such benefits is filed after June 9, 1998, and the veteran 
died due to a disability for which service connection was in 
effect based on the use of tobacco products in service.  

The Board must now explore other possible bases for the grant 
of service connection for cause of death pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The veteran was awarded Social Security Disability benefits 
as well as entitlement to a permanent and total disability 
rating for pension purposes effective in late 1985.  At that 
time medical records documented the existence of both 
respiratory disease and heart disease.  In correspondence 
from the veteran dated in January 1998 he stated that he was 
diagnosed with emphysema as early as 1977.  

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

The case is remanded for the following action:

1.  The RO should obtain the hospital 
clinical records of the veteran's 
terminal period of hospitalization from 
Palmetto Baptist Medical Center for 
association with the claims folder.  

2.  The RO should ask the appellant to 
report all medical treatment that she is 
aware of that the veteran had for any 
form of respiratory disease and/or any 
form of organic heart disease from the 
date of his discharge from service 
through the calendar year 1984.  All 
clinical records which she reports to 
the RO should be obtained for 
association with the claims folder.  

3.  Thereafter the claims folder should 
be referred to a VA internist for review 
and expression of an opinion in answer 
to the following questions:  a)  Is it 
at least as likely as not that any form 
of chronic respiratory disease including 
chronic bronchitis, emphysema, or COPD 
developed during service; b)  Is it at 
least as likely as not that organic 
heart disease including essential 
hypertension developed during service or 
was manifested in the first post service 
year.  

4.  Thereafter, the RO should 
readjudicate the appealed claim.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this Remand is 
to procure clarifying data and to comply with newly enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


